Exhibit 10.3

DESTINATION XL GROUP, INC.

2013-2016 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

FOR

 

 

 

1. Award of Restricted Stock. The Committee hereby grants, as of
                     (the “Date of Grant”), to                     ,
                     restricted shares of the Company’s Common Stock, par value
$0.01 per share (collectively the “Restricted Stock”). The Shares of Restricted
Stock were granted as part of the Awards issued under the Company’s 2013-2016
Long-Term Incentive Plan (the “Plan”) pursuant to the 2006 Incentive
Compensation Plan, as amended (the “2006 Compensation Plan”), both of which are
incorporated herein for all purposes. As a condition to entering into this
Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Recipient agrees to be bound by all of the terms
and conditions herein and in both the Plan and the 2006 Compensation Plan.

2. Definitions.

For purposes of this Agreement, unless otherwise provided herein, terms used
herein that are defined in the Plan and not defined herein shall have the
meanings attributable thereto in the Plan. To the extent terms used herein are
not defined herein or in the Plan, then those words shall have the meanings
attributed to them in the 2006 Compensation Plan. In addition, the following
terms shall have the meanings indicated:

(i) “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to Section 3 of this
Agreement.

(ii) “Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 3 of this
Agreement.

3. Vesting of Restricted Stock.

(a) 50% of the Shares of Restricted Stock are part of your Time-Based Vesting
Amount and shall vest in accordance with Section 6 (a) of the Plan and 50% of
the Shares of Restricted Stock, are part of your Performance-Based Vesting
Amount and shall vest in accordance with Section 6 (b) of the Plan.

(b) There may be an acceleration of the exercisability of the Restricted Stock,
but only as set forth in Sections 6(a), 6(b) and 6(d) of the Plan.

(c) In the event that Recipient has a Termination of Employment after FYE 2014
and before FYE 2015, and such Termination of Employment was for any reason other
than: (A) by the Company without Justifiable Cause; (B) by the Participant for
Good Reason; or (C) by



--------------------------------------------------------------------------------

reason of the Participant’s death, Disability or Retirement, then in addition to
any other remedy that may be available to the Company in law or equity, and/or
pursuant to Recipient’s employment agreement, if any, Recipient also shall be
required to pay to the Company, immediately upon written demand by the Committee
or the Board, any Gains resulting from the grant or vesting of Shares granted to
Recipient under this Agreement.

4.                     Delivery of Restricted Stock.

(a) Issuance of Stock Certificates and Legends. One or more stock certificates
evidencing the Restricted Stock shall be issued in the name of the Recipient but
shall be held and retained by the Records Administrator of the Company until the
date (the “Applicable Date”) on which the shares (or a portion thereof) subject
to this Restricted Stock award become Vested Shares pursuant to Section 2
hereof. All such stock certificates shall bear the following legends, along with
such other legends that the Board or the Committee shall deem necessary and
appropriate:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b) Stock Powers. The Recipient shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing Shares
of Restricted Stock until such Shares become Vested Shares. If the Recipient
shall fail to provide the Company with any such stock power or other instrument
of transfer or assignment, the Recipient hereby irrevocably appoints the
Secretary of the Company as his attorney-in-fact, with full power of appointment
and substitution, to execute and deliver any such power or other instrument
which may be necessary to effectuate the transfer of the Shares of Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.

(c) Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
Shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as administratively practicable
after the date of receipt by the Company of the Recipient’s written request. The
new certificate or certificates shall continue to bear those legends and
endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under the Securities Laws).

 

2



--------------------------------------------------------------------------------

(d) Issuance Without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the Committee,
issue Shares pursuant to this Agreement without certificates, in which case any
references in this Agreement to certificates shall instead refer to whatever
evidence may be issued to reflect the Recipient’s ownership of the Shares
subject to the terms and conditions of this Agreement.

5. Forfeiture of Non-Vested Shares. Except as otherwise provided in Sections
6(b)(iv) or 6(d) of the Plan, if the Recipient’s Continuous Service is
terminated for any reason, any Shares of Restricted Stock that are not Vested
Shares, and that do not become Vested Shares as a result of such termination,
shall be forfeited immediately upon such termination of Continuous Service and
revert back to the Company without any payment to the Recipient. The Committee
shall have the power and authority to enforce on behalf of the Company any
rights of the Company under this Agreement in the event of the Recipient’s
forfeiture of Non-Vested Shares pursuant to this Section 5.

6. Rights with Respect to Restricted Stock.

(a) General. Except as otherwise provided in this Agreement, the Recipient shall
have, with respect to all of the Shares of Restricted Stock, whether Vested
Shares or Non-Vested Shares, all of the rights of a holder of Shares, including
without limitation (i) the right to vote such Shares of Restricted Stock,
(ii) the right to receive dividends, if any, as may be declared on the Shares of
Restricted Stock from time to time, and (iii) the rights available to all
holders of Shares upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited). Any Non-Vested Shares will not be entitled to receive subscription
rights in connection with rights offerings. Any Shares issued to the Recipient
as a dividend with respect to Shares of Restricted Stock shall have the same
status and bear the same legend as the Shares of Restricted Stock and shall be
held by the Company, if the Shares of Restricted Stock that such dividend is
attributed to is being so held, unless otherwise determined by the Committee. In
addition, notwithstanding any provision to the contrary herein, any cash
dividends declared with respect to Shares of Restricted Stock subject to this
Agreement shall be held in escrow by the Committee until such time as the Shares
of Restricted Stock that such cash dividends are attributed to shall become
Vested Shares, and in the event that such Shares of Restricted Stock are
subsequently forfeited, the cash dividends attributable to such portion shall be
forfeited as well.

(b) Adjustments to Shares. If at any time while this Agreement is in effect (or
Shares granted hereunder shall be or remain unvested while Recipient’s
Continuous Service continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding Shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such Shares, then and in that event, the Board or the Committee
shall make any adjustments it deems fair and appropriate, in view of such
change, in the number of Shares of Restricted Stock then subject to this
Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

 

3



--------------------------------------------------------------------------------

(c) No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Shares of Restricted Stock awarded hereunder, shall not
affect in any manner the right, power or authority of the Company to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Shares of Restricted Stock
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Shares of Restricted Stock includes, has
or possesses, or any warrants, Shares or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company; or (vi) any other corporate transaction, act or proceeding (whether
of a similar character or otherwise).

7. Transferability. Unless otherwise determined by the Committee, the Shares of
Restricted Stock are not transferable unless and until they become Vested Shares
in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Recipient. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any Shares of Restricted Stock
prior to the date on which the Shares become Vested Shares shall be void ab
initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

8. Tax Matters; Section 83(b) Election.

(a) Section 83(b) Election. If the Recipient properly elects, within thirty
(30) days of the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the fair market value (as of the Date of Grant)
of the Shares of Restricted Stock pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Recipient shall make
arrangements satisfactory to the Company to pay to the Company any federal,
state or local income taxes required to be withheld with respect to the Shares
of Restricted Stock. If the Recipient shall fail to make such tax payments as
are required, the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind (including without limitation, the
withholding of any Shares that otherwise would be issued to the Recipient under
this Agreement) otherwise due to the Recipient any federal, state or local taxes
of any kind required by law to be withheld with respect to the Shares of
Restricted Stock.

 

4



--------------------------------------------------------------------------------

(b) No Section 83(b) Election. If the Recipient does not properly make the
election described in paragraph 8(a) above, the Recipient shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Shares of Restricted Stock (including
without limitation the vesting thereof), and the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be distributed to the Recipient under this Agreement) otherwise due to
Recipient any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Shares of Restricted Stock.

(c) Satisfaction of Withholding Requirements. The Recipient may satisfy the
withholding requirements with respect to the Shares of Restricted Stock pursuant
to any one or combination of the following methods:

(i) payment in cash or check; or

(ii) if and to the extent permitted by the Committee, payment by surrendering
unrestricted previously held Shares which have a value equal to the required
withholding amount or the withholding of Shares that otherwise would be
deliverable to the Recipient pursuant to this Award. The Recipient may surrender
Shares either by attestation or by delivery of a certificate or certificates for
Shares duly endorsed for transfer to the Company, and if required with medallion
level signature guarantee by a member firm of a national stock exchange, by a
national or state bank (or guaranteed or notarized in such other manner as the
Committee may require); or

(iii) if and to the extent permitted by the Committee, payment by entering into
a net-share settlement with the Company which will result in the Company’s
withholding Shares that otherwise would be deliverable to the Recipient pursuant
to this Award which have a value equal to the required withholding amount.

(d) Recipient’s Responsibilities for Tax Consequences. Tax consequences on the
Recipient (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Shares of Restricted Stock (including
without limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient. The Recipient shall consult with his or her own
personal accountant(s) and/or tax advisor(s) regarding these matters, the making
of a Section 83(b) election, and the Recipient’s filing, withholding and payment
(or tax liability) obligations.

9. Amendment, Modification & Assignment; Non-Transferability. This Agreement may
only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part. The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

 

5



--------------------------------------------------------------------------------

10. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of the Shares of Restricted Stock hereunder shall not confer, or be construed to
confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company or any Related Entity.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Shares of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Shares of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Recipient accepts the Shares of Restricted Stock subject
to all of the terms, provisions and restrictions of this Agreement and the Plan.
The undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.

 

6



--------------------------------------------------------------------------------

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Recipient, to the Recipient’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

(i) Section 409A.

(a) It is intended that the Restricted Stock awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A.

(b) In the event that either the Company or the Recipient believes, at any time,
that any benefit or right under this Agreement is subject to Section 409A, and
does not comply with the requirements of Section 409A, it shall promptly advise
the other and the Company and the Recipient shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights, if such an amendment
may be made in a commercially reasonable manner, such that they comply with
Section 409A with the most limited possible economic affect on the Recipient and
on the Company.

(c) Notwithstanding the foregoing, the Company does not make any representation
to the Recipient that the Shares of Restricted Stock awarded pursuant to this
Agreement are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.

 

7



--------------------------------------------------------------------------------

(j) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

        Destination XL Group, Inc.         By:             Name:   David A.
Levin         Title:   President, CEO Agreed and Accepted:           RECIPIENT:
          By:             Date:                            

 

8